Title: No. 11., 7 December 1788
From: King’s Council of State
To: 



[“Arret of the Kings Council of State, expecting Whale and other fish Oil, and also Whale bone, the product of the fisheries of the United States of America, from the prohibition contained in the Arret of the 28th. September last,” 7 Dec. 1788, printed above Vol. 14: 268–9 and here omitted. In addition to the text there employed, a PrC in Remsen’s hand save for “No. 11.” inserted by TJ at head of text is in DLC: TJ Papers, 60: 10453–5. Tr of English version as submitted with TJ’s report is in DNA: RG 59, Record of Reports of Thomas Jefferson.]
